COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Aker Solutions, Inc. et al. v. Marisa Tisnado, Individually and as
                          Representative of the Estate of Robert Tisnado and as Next of Friend
                          of XXX Tisnado, XXX Tisnado and XXX Tisnado, Minors

Appellate case number:    01-17-00322-CV

Trial court case number: 2014-70230

Trial court:              11th District Court of Harris County

       On November 30, 2017, the Parties filed a status report informing the Court that following
mediation the “parties reached a settlement in principle and have been working to finalize the
settlement documents since then.” By letters dated December 15, 2017, January 15, 2018, February
28, 2018, and April 30, 2018, the Parties informed the Court that they continued to finalize the
settlement agreements. In a letter dated July 7, 218, the Parties informed the court that they “now
expect to have the settlement process completed in July 2018 and will update the Court no later
than August 6, 2018 on that process.”
       Because of the length of time this appeal has remained pending, the Court needs to
conclude this matter. The Parties are ordered to provide an update by no later than July 27, 2018.
Depending upon the Parties’ update, the Court may dismiss the appeal based upon the Parties’
settlement.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: July 12, 2018